Dear Representative Cairns:
This is in response to your request for an opinion as to the authority of the Division of Health to set different requirements for renewing the licenses of mobile emergency medical technicians, attendants, and attendant-drivers under the provisions of Sections 190.100 to 190.195, RSMo 1975 Supp. Specifically, you ask:
    "Does the state Division of Health have the authority to raise or lower the requirements for relicensing of Emergency Medical personnel so that those requirements would not conform to the standards or requirements in effect when those personnel first became licensed in Missouri (i.e. Could more or fewer hours of training be required for relicensing than were required for original licensing)?"
Section 190.145, RSMo 1975 Supp., sets forth the qualifications for licensing as an attendant, attendant-driver, or mobile emergency medical technician. Said section reads as follows:
         "1.  The license officer shall, within a reasonable time after receipt of an application, cause such investigation as he deems necessary to be made of the applicant for an attendant's or attendant-driver's license.
         2.  The license officer shall issue a license to an attendant or attendant-driver, valid for a period of three years, unless earlier suspended, revoked or terminated, when he finds that the applicant:
(1) Is eighteen years of age or older;
              (2) Is not addicted to the use of intoxicating liquors or narcotics, and is morally fit for the position;
              (3) Is able to speak, read and write the English language;
              (4) Has been found by a duly licensed physician, upon examination attested to on a form provided by the health officer, to be of sound physique, possessing visual acuity conforming to that required for a chauffeur's license, and free of physical defects or diseases which might impair the ability to drive or attend an ambulance;
              (5) For each applicant for attendant or attendant-driver's license, that such applicant has a currently valid certificate evidencing successful completion of a course of training equivalent to the advanced course in first aid given by the American Red Cross or the United States Bureau of Mines, or incorporating the curriculum of the basic training for ambulance personnel recommended by the United States Department of Transportation. No one shall be licensed as an attendant-driver unless he holds a currently valid operator's or chauffeur's license from the state of Missouri; and
              (6) For each applicant for a mobile emergency medical technician's license, that such applicant meets the requirements for attendant, subsection 2 above, and in addition has successfully completed an emergency service training program consisting of a minimum of two hundred hours of training including, but not limited to, didactic and clinical experience in a cardiac care unit and in an emergency vehicle unit.
         3.  A license as attendant mobile emergency medical technician or attendant-driver is not assignable or transferable.
         4.  No official entry made upon a license may be defaced, removed or obliterated."
Section 190.160, RSMo 1975 Supp., provides that: "The renewal of any license shall require conformance with all of the requirements . . . [of the law] . . . as upon original licensing."
Standing alone, there is nothing in either of these sections which would authorize the Division of Health to require additional training or education of any licensees for purposes of renewing licenses. However, we think it is clear that any applicant for renewal of license as an attendant, attendant-driver or mobile emergency medical technician cannot rely on any training which is not currently valid. Section 190.145.2(5) specifically requires each applicant for attendant or attendant-driver's license to demonstrate a currently valid certificate regarding training. Likewise, the definition of "mobile emergency medical technician", as that term is defined in Section 190.100(11), RSMo 1975 Supp., requires each applicant to have successfully completed an emergency service training program certified by the Director of the Division of Health as meeting the requirements of Sections190.100 to 190.195. When coupled with the broad regulatory power given to the Division of Health to promote safe and adequate ambulance services in the interest of public health, safety and welfare, as set forth in Section 190.185, RSMo 1975 Supp., it seems reasonable that the Division of Health would have broad rulemaking powers when determining whether or not the educational background and training of a licensed applicant for renewal is currently valid or certified as meeting the requirements of Sections 190.100
to 190.195. Inasmuch as the condition of previous licensing is a fact of no significance under the terms of Section 190.160, the Division of Health has the authority to require every applicant to demonstrate the successful completion of an emergency service training program which is currently valid under the Division's rules. To allow an applicant for renewal of license to rely upon emergency medical training which may be outdated and no longer reflective of the current state of the art would run counter to the very purpose of the law.
Therefore, to the extent that the Division of Health by rule promulgates new or different training or education requirements during the course of any licensee's present license, such a licensee must demonstrate a successful completion of such new requirements as a condition of eligibility to the issuance of a renewal license.
Very truly yours,
                                  JOHN ASHCROFT Attorney General